Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Sept 2022 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on 12 Sept 2022.
Claims 1, 8, and 9 were amended.
Claims 1-2 and 4-10 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 8 Feb 2018. It is noted, however, that applicant has not filed a certified copy of a certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application. A translation of an application not filed in English is required when deemed necessary by the examiner as stated in 37 CFR 1.55(g)(2)(iii). The English language translation of a non-English language foreign must be filed together with a statement that the translation of the certified copy is accurate. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 12 Sept 2022 have been fully considered but they are not persuasive. Applicant asserts that the independent claims integrate the abstract idea into a practical application because they “use limited rules in a notification processing configured to perform several steps for improving efficiency of managing a plurality of vehicles of [a] car sharing service.” Applicant’s remarks, p. 7. This is not persuasive. Even if Applicant’s claims recite processing for improving efficiency of managing a car sharing service, this is an improvement to the abstract idea of car sharing. Practical application can be shown by, in relevant part, showing an improvement to the functioning of a computer, or by implementing the judicial exception with a particular machine or manufacture that is integral to the claim. Here, Applicant does not assert that the claims result in either the improvement to the functioning of a computer or that the additional elements are integral to the claim. Rather, Applicant merely asserts that the claims improve the efficiency of managing car sharing. 
Moreover, an improvement to the abstract idea itself, i.e. managing car sharing, is not an improvement in technology. MPEP 2106.05(a)(II). Therefore, even if Applicant’s claims recite processing for improving efficiency of managing a car sharing service, this is an improvement to the abstract idea of car sharing and not an improvement in technology sufficient to result in a practical application. The rejection is maintained. 
Regarding the rejection under 35 U.S.C. 103
Applicant’s arguments with respect to claim 9 have been fully considered and are persuasive in light of Applicant’s amendments to claim 9. The rejection of claim 9 has been withdrawn. Claims 1-2, 4-8, and 10 were previously identified as novel and non-obvious. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 4-7 recite the limitation "the other user." There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 has been amended to recite “other users,” and there is no recitation in claim 1 that an other user of the other users has been selected, nor is there a recitation which provides the antecedent basis for “the other user” as a singular entity in any of claims 4-7. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-2, 4-7, and 10 recite an apparatus, claim 8 recites a method, and claim 9 recites a terminal. These are statutory categories. 
Step 2A, prong 1: Independent claims 1 and 8 recite determining information on a current location of a user; determining information on a current location of a first vehicle; calculating, based on the information on the current location of the user and the information on the current location of the first vehicle used by the user, a first required time required for the user to move from the current location of the user to the current location of the first vehicle; calculating, based on the information on the current location of the first vehicle and information on a scheduled return place of the first vehicle, a second required time required for the first vehicle to travel from the current location of the first vehicle to the scheduled return place of the first vehicle; calculating, based on the first required time and the second required time, a movement start time to be required for the user to return the first vehicle to the scheduled return place by a scheduled return time of the first vehicle; transmitting a notification of the movement start time to the user; and notifying other users in a descending order of priority, different from the user of the first vehicle, to return a second vehicle used by at least one of the other users to the scheduled return place of the first vehicle by the scheduled return time of the first vehicle, when determining that the user fails to return the first vehicle by the scheduled return time of the first vehicle, wherein the priority is higher when a possibility of being able to return the second vehicle to the scheduled return place by the scheduled return time of the first vehicle is higher, and when a start time of the second vehicle is closer to the movement start time of the user. 
Independent claim 9 recites transmitting identification information for identifying a user, and information on a current location of the user; and displaying on a confirmation of an allocation of the a first vehicle to be used by each of the plurality of users, and a movement start time information to be required to return the first vehicle used by a first user, the first user being one of the plurality of the users, to a scheduled return place by a scheduled return time of the vehicle; notifying other users in a descending order of priority, different from the first user of the first vehicle, to return a second vehicle used by at least one of the other users to the scheduled return place of the first vehicle by the scheduled return time of the first vehicle, when determining that the first user fails to return the first vehicle by the scheduled return time of the first vehicle, wherein the priority is higher when a possibility of being able to return the second vehicle to the scheduled return place by the scheduled return time of the first vehicle is higher, and when a start time of the second vehicle is closer to the movement start time of the user.
Calculating a time at which a user needs to depart to arrive at a location on time is managing personal behavior, and doing so in the context of an agreement, such as a rental agreement, is a commercial interaction, both of which fall within the “certain methods of organizing human activity” grouping of abstract ideas. Instructing another user to mitigate a first user’s failure to comply with the agreement is also managing personal behavior and a commercial interaction, further defining the method of organizing human activity. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1, the additional element is the apparatus comprising the processor. There are no additional elements in claim 8. In claim 9, the additional elements are the server, the information terminal comprising the location acquisition device and the electronic display, and the processor. The information terminal is described as “a terminal apparatus, such as a smartphone, for example,” and in terms of the generic computing elements it contains, including the display output unit, in Applicant’s originally filed specification paragraph [0019]. Accordingly, each of these additional elements are generically recited computing elements. Thus, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims recite that the steps are performed repeatedly. Performing repetitive calculations has been found by the courts to be well-understood, routine, and conventional activity. MPEP 2106.05(d)(II), citing Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012).
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the personal behavior management and commercial interactions. Claim 2 recites calculating the second required time based on traffic information. Claim 4 recites notifying the other user when a next reservation of the first vehicle is within a prescribed time from the scheduled return time. Claim 5 recites granting an incentive to the other user, when the other user returned the second vehicle to the scheduled return place of the first vehicle by the scheduled return time of the first vehicle. Claim 6 recites notifying the other user who uses the second vehicle without next reservation to return the second vehicle within a prescribed time from the scheduled return time of the first vehicle. Claim 7 recites notifying the other user of a movement start time to be required for the other user to return the second vehicle. Claim 10 recites that  the movement start time is before the first required time and the second required time. All of these steps further define the personal behavior management and commercial interactions, therefore falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements other than those recited in the independent claims, and they are therefore subject to the same analysis as set forth above. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Pertinent Art and Point of Novelty
U.S. Patent Publication No. 20130290199 to Camacho et. al. in view of in view of U.S. Patent Publication No. 20150045068 to Soffer et. al. discloses a system for notifying a user to return a rental vehicle based on the rental vehicle’s location and/or the user’s location as set forth in the previously mailed office actions. Camacho also discloses that a next user of a vehicle may be given the option to modify, cancel, or maintain the terms and conditions of the current reservation if the vehicle will not be available at the pick-up time specified the next user's reservation/use agreement in paragraph [0044]. U.S. Patent Publication No. 20180144630 to Augustine et. al. discloses a system which may determine that a vehicle is likely to be a “no show” for a later reservation and in which the owner of the vehicle may offer a different vehicle to the later reservation in at least [0054]. U.S. Patent Publication No. 20150348179 to Kamisawa discloses a system in which a user can create a return reservation for a vehicle at a particular return location and time as in at least [0267]. U.S. Patent Publication No. 20100280700 to Morgal et. al. discloses a system in which a vehicle’s return time can be calculated to leave sufficient time for the vehicle to charge prior to the next reservation, and in which an early return of a different vehicle may allow the different vehicle to be used for a reservation instead of the originally assigned vehicle in at least [0100]-[0101]. U.S. Patent Publication No. 20060242269 to Gross discloses that it was known in the art to provide incentives for early return of borrowed items in at least [0073]. Non-Patent Literature “Early Car Rental Return” from Enterprise discloses that it is known in the art that rental vehicles may be returned early for a lower total cost. The prior art does not disclose or fairly suggest notifying a second user to return their rental vehicle by a first user’s rental return time when the first user’s rental vehicle will not be returned by the return time. The prior art also does not disclose or fairly suggest that the users are selected based on priority wherein the priority is based on the possibility of being able to return the vehicle being higher or the movement start time of the first user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628